Citation Nr: 0949077	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-11 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce




INTRODUCTION

The Veteran served on active duty from January 1952 to 
December 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

VA audiological examination measures of speech discrimination 
testing and puretone thresholds in March 2007 and September 
2008 are unreliable and invalid for rating purposes.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
Veteran's bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.85 (2009); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. 
§  5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

Here, the Veteran is seeking an increased rating for his 
service-connected bilateral hearing loss.  As the notice that 
was provided in January 2007 was legally sufficient, VA's 
duty to notify in this case has been satisfied. 

Regarding the duty to assist, the RO has obtained the 
Veteran's service and VA treatment records.  The RO also made 
two attempts to assist the Veteran in his claim by affording 
him appropriate VA audiological examinations in March 2007 
and September 2008.  During both examinations, the Veteran 
failed to provide adequate test results that could be used to 
properly evaluate his hearing loss disability.  Consequently, 
evidence that could have been favorable to the Veteran's 
claim could not be obtained.  The Court has held that VA's 
duty to assist is not always a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining relevant evidence. Thus, the Board finds that the 
RO complied with its duty to assist the Veteran by providing 
examinations to determine the severity of his hearing loss.

The Board also notes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that, in regard to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must also fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this case, although the examiner noted 
that the Veteran had difficulty hearing speech in March 2007 
and that he must ask for words to be repeated in September 
2008, the examiner did not specifically address the 
functional effects caused by the Veteran's bilateral hearing 
loss.  However, the Board finds that the Veteran is not 
prejudiced by these examination results.

In this regard, the Board notes that the Court's rationale 
for requiring an examiner to consider the functional effects 
of a Veteran's hearing loss pertained to cases where 
consideration of referral for an extra-schedular rating under 
38 C.F.R. § 3.321(b) might be warranted.  Specifically, the 
Court noted that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extraschedular 
rating is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application."  Id.  

While the VA examiner failed to address the functional effect 
of the Veteran's hearing loss, the Board notes that the 
evidence of record, including the March 2007 and September 
2008 VA examination reports, the Veteran's statements in 
support of his claim, and his VA treatment records, 
adequately address this issue.  Therefore, while the March 
2007 and September 2008 VA examinations are defective under 
Martinak, the Board finds that no prejudice results to the 
Veteran insofar as the functional effects of his hearing loss 
are adequately addressed by the entirety of the record and 
are sufficient for the Board to consider whether referral for 
an extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.



II.  Entitlement to Higher Rating

The Veteran was initially granted service connection for 
bilateral hearing loss in January 2002 and was assigned a 20 
percent disability rating effective from November 8, 2000.  
In a December 2003 rating decision, the RO increased his 
disability rating to 30 percent, effective from February 7, 
2003, and then to 40 percent, effective from June 19, 2003.  
In November 2005, the RO continued the 40 percent disability 
rating.  In January 2007, the Veteran submitted a claim for 
an increased rating for his hearing loss claiming that his 
hearing had worsened such that a higher evaluation was 
warranted. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

Although the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  However, as 
discussed below, because the evidence of record does not 
demonstrate diverse symptoms meeting the criteria for 
different ratings, the application of staged ratings is 
inapplicable in this case.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

VA examination records indicate that the Veteran was first 
diagnosed with hearing loss in 1976.  He has consistently 
complained of continuously worsening hearing since he was 
first service connected for bilateral hearing loss in January 
2002.  In connection with his current claim, he underwent two 
VA audiological exams.  The results of the March 2007 exam 
are as follows, with puretone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
100
100
100
100+
LEFT
90
80
90
90
100+

The average pure tone threshold in the Veteran's right ear 
was 101.25 decibels, and the average pure tone threshold in 
the Veteran's left ear was 91.25 decibels.  On the Maryland 
CNC test, the Veteran received a score of 60 percent for the 
right ear and 72 percent for the left ear for word 
recognition.  However, the examiner also reported that the 
responses to the puretone threshold evaluation were "grossly 
inconsistent" when compared to the speech scores, as the 
Veteran demonstrated a speech reception threshold of 30 
decibels for the right ear and 40 decibels for the left, yet 
his puretone responses indicate severe to profound hearing 
loss.  The examiner explained that because of the 
inconsistencies, the test results were completely unreliable. 

The Veteran was provided with a second VA audiological 
examination in September 2008, but no audiogram was provided 
in conjunction with this examination.  Instead, the examiner 
noted that the Veteran's responses were inconsistent and 
could not be considered reliable, as he indicated that he 
could not hear any of the speech discrimination words yet 
responded correctly to questions at a 40 decibel hearing 
level in each ear.  

The Veteran's VA treatment records from March 2009 indicate 
that the audiogram from the September 2008 examination was 
removed from the database due to its lack of validity, as the 
Veteran did not respond to the pure tones at all, indicating 
total deafness, yet responded to instructions given at 40 
decibels.  Furthermore, the treating audiologist also noted 
that the Veteran initially presented at his March 2009 
appointment as having extreme difficulty hearing, but carried 
on conversation at normal levels with no noticeable 
difficulty in hearing after the treating audiologist related 
that the appointment was not for the purpose of conducting a 
compensation and pension examination.  Consistent with these 
reports, a December 2006 VA treatment record also indicated 
that the Veteran's hearing was "[a]dequate for 
conversation" despite the Veteran's assertions of worsening 
hearing. 

The Veteran's own statements as to the severity of his 
hearing loss are not credible.   See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (Holding that interest in the 
outcome of a proceeding may affect the credibility of 
testimony.)  Considering the notations by the examiners, it 
appears that he was feigning the severity of his symptoms.  
And in light of the Veteran's failure to cooperate at the 
time of his VA examinations, there are no reliable 
audiometric test results of record with which to rate his 
hearing loss.  See Wood, 1 Vet. App. at 193.  As noted above, 
pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations derived from the results of audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In the absence of any such evidence, the Veteran's 
claim for an increased rating for bilateral hearing loss is 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral hearing 
loss are not shown to cause any impairment that is not 
already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe his 
disability.  As discussed above, he failed to cooperate when 
examined by VA.  For these reasons, referral for 
consideration of an extraschedular rating is not warranted in 
this case.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


